DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 3/24/2020 for application number 16/828,451. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-14 are presented for examination.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiya et al. (Pub. No. 2014/0115536).

In reference to claim 1, Akiya discloses an image processing apparatus (computer 11, fig. 1, para. 0034) comprising: a processor (CPU 14, fig. 1); and a memory (memory 15, fig. 1) storing a program which, when executed by the processor, causes the image processing apparatus to perform operations including: receiving a plurality of editing instructions for each editing item (editing instructions for different items can be input, para. 0072-79), performing editing processing on an image based on each of the editing instructions, recording a history of each of the editing instructions into a predetermined recording area (plurality of image editing instructions recorded into history, para. 0114-17), and performing control to display, on a screen, a history selected based on a different condition between a first editing item for which each of the editing instructions is currently received (history displayed for first selected editing item, such as D7, fig. 8, para. 0115-17) and a second editing item that is other than the first editing item, wherein the selected history is from a history recorded in the predetermined recording area (second history item displayed showing previous edit, like D6, fig. 8, para. 0115-17).
In reference to claim 11, Akiya discloses the image processing apparatus according to claim 1, wherein each of the editing instructions is an instruction for specifying an adjustment value of an editing item regarding raw development processing (editing instructions are for RAW development, para. 0072-74).
In reference to claim 12, Akiya discloses the image processing apparatus according to claim 1, wherein each of the editing instructions is an instruction for specifying at least one of an angle of rotation and a coordinate of trimming with respect to the image (tilt adjustment is rotation, para. 0044).

In reference to claim 13, Akiya discloses a method (plurality of steps, para. 0007-20, are a method) for an image processing apparatus, the method comprising: receiving a plurality of editing instructions for each editing item (editing instructions for different items can be input, para. 0072-79); performing editing processing on an image based on each of the editing instructions; recording a history of each of the editing instructions into a predetermined recording area (plurality of image editing instructions are applied and recorded into history, para. 0114-17); and performing control to display, on a screen, a history selected based on a different condition between a first editing item for which each of the editing instructions is currently received (history displayed for first selected editing item, such as D7, fig. 8, para. 0115-17) and a second editing item that is other than the first editing item, wherein the selected history is from a history recorded in the predetermined recording area (second history item displayed showing previous edit, like D6, fig. 8, para. 0115-17).
In reference to claim 14, Akiya discloses a non-transitory computer-readable storage medium (para. 0035) storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising: receiving a plurality of editing instructions for each editing item (editing instructions for different items can be input, para. 0072-79); performing editing processing on an image based on each of the editing instructions; recording a history of each of the editing instructions into a predetermined recording area (plurality of image editing instructions recorded into history, para. 0114-17); and performing control to display, on a screen, a history selected from a history recorded in the predetermined recording area and based on a different condition between a first editing item for which each of the editing instructions are currently received and a second editing item that is other than the first editing item (history displayed for first selected editing item, such as D7, fig. 8, para. 0115-17); performing control to display, on a screen, a history selected based on a different condition between a first editing item for which each of the editing instructions is currently received and a second editing item that is other than the first editing item, wherein the selected history is from a history recorded in the predetermined recording area (second history item displayed showing previous edit, like D6, fig. 8, para. 0115-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiya et al. (Pub. No. 2014/0115536) in view of Kim et al. (Pub. No. 2013/0332857).

In reference to claim 2, Akiya teaches the image processing apparatus according to claim 1, wherein, and one history corresponding to a determined editing content is displayed on the screen for the second editing item (single previous edit displayed for editing item, fig. 8, para. 0115-17).
However, Akiya does not explicitly teach a plurality of histories, each corresponding to an undetermined editing content, is displayed on the screen for the first editing item.
Kim teaches a plurality of histories, each corresponding to an undetermined editing content, is displayed on the screen for the first editing item (plurality of revisions are displayed, see figs. 2-3C).
It would have been obvious to one of ordinary skill in art, having the teachings of Akiya and Kim before the earliest effective filing date, to modify the history display as disclosed by Akiya to include the  as taught by plurality of editing items of Kim.
One of ordinary skill in the art would have been motivated to modify the history display of Akiya to include the plurality of editing items of Kim because it helps create a roadmap of previous edits (Kim, para. 0031-33).
In reference to claim 4, Akiya teaches the image processing apparatus according to claim 2, wherein the determined editing content is a history recorded last among a plurality of histories recorded in association with the second editing item (state of last edit is displayed, fig. 8, para. 0115-17).
In reference to claim 5, Akiya teaches the image processing apparatus according to claim 2, wherein executing the program causes the image processing apparatus to perform further operations including: changing from the second editing item to the first editing item, and determining a last editing instruction directed to the second editing item as an editing content of the second editing item when (i) the second editing item is changed to the first editing item, and (ii) an editing instruction directed to the first editing item is received by a reception unit (user can make changes to one editing item, and then switch to different editing items, see figs. 5, 6, and 8; if a user made a change to D6 in fig. 
In reference to claim 6, Akiya teaches the image processing apparatus according to claim 2, wherein executing the program causes the image processing apparatus to perform further operations including: changing the image to another image, and determining a last editing instruction directed to the second editing item as an editing content of the second editing item when the image is changed to the another image (user can select another image, and corresponding image’s history is displayed, figs. 5-6, para. 0072-77, 0115-17).
In reference to claim 7, Akiya teaches the image processing apparatus according to claim 2, wherein executing the program causes the image processing apparatus to perform further operations including: recording, as a group, histories corresponding to a series of editing tasks with respect to the image, changing the group to another group, and determining a last editing instruction directed to the second editing item as an editing content of the second editing item when the group is changed to the other group (adjustments are grouped, such as “white balance” fig. 5; and opening an editing item displays historical adjustments, para. 0115-17).
In reference to claim 9, Akiya teaches the image processing apparatus according to claim 1, wherein executing the program causes the image processing apparatus to perform further operations including: selecting, in order and based on a received user operation, a history of the first editing item and a history of the second editing item displayed on the screen (based on the last editing input, it is displayed as the current status of the history, fig. 8, para. 0115-17).
In reference to claim 10, Akiya teaches the image processing apparatus according to claim 1, wherein executing the program causes the image processing apparatus to perform further operations including: selecting, based on a received user operation, [a history] of the first editing item in order from among histories of the first editing item and a history of the second editing item displayed on the screen by receiving a user operation (states of last edits are displayed, fig. 8, para. 0115-17).
However, Akiya does not explicitly teach histories of the first editing item.
Kim teaches histories of the first editing item (plurality of revisions are displayed, see figs. 2-3C).
It would have been obvious to one of ordinary skill in art, having the teachings of Akiya and Kim before the earliest effective filing date, to modify the history display as disclosed by Akiya to include the plurality of editing items as taught by of Kim.
One of ordinary skill in the art would have been motivated to modify the history display of Akiya to include the plurality of editing items of Kim because it helps create a roadmap of previous edits (Kim, para. 0031-33).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiya et al. (Pub. No. 2014/0115536) in view of Kim et al. (Pub. No. 2013/0332857) as applied to claim 2 above, and in further view of Jiang et al. (Pub. No. 2005/0102635).

In reference to claim 3, Akiya and Kim do not explicitly teach the image processing apparatus according to claim 2, wherein, among a plurality of histories recorded in association with the first editing item, a maximum number of the histories are displayed.
Jiang teaches the image processing apparatus according to claim 2, wherein, among a plurality of histories recorded in association with the first editing item, a maximum number of the histories are displayed (maximum number of items are displayed, para. 0009).

One of ordinary skill in the art would have been motivated to modify the history display of Akiya to include the scrolling of Jiang because helps manage screen space.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizuno and Maeda are relevant references but do not appear to be prior art to this application; and Ginetti which teaches an undo history.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T CHIUSANO/Examiner, Art Unit 2174